UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 29, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-15611 iPARTY CORP. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 76-0547750 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) , SUITE 301 DEDHAM, MASSACHUSETTS (Zip Code) (Address of Principal Executive Offices) (781) 329-3952 (Registrant’s Telephone Number, Including Area Code) Securities Registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered COMMON STOCK, $. NYSE MKT Securities Registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No þ On June 29, 2012, the aggregate market value of the voting common equity of the registrant (consisting of common stock, $.001 par value (the “common stock”)) held by nonaffiliates of the registrant was approximately $3,944,508 based on the closing price for such common stock on said date as reported by the NYSE MKT.On March 12, 2013 there were 24,431,204 shares of common stock, $.001 par value, issued and outstanding. Explanatory Note This is Amendment No.1 to the Registrant’s Annual Report on Form 10-K for the year ended December 29, 2012, which was originally filed with the Securities and Exchange Commission (“SEC”) on March 29, 2013. This amendment is being filed to include responses to the items required by PartIII, which originally were incorporated by reference to the Registrant’s definitive Proxy Statement to be delivered to the Registrant’s stockholders in connection with its 2013 Annual Meeting of Stockholders. The original Form 10-K is also amended hereby to revise the cover page thereof to delete the reference to the incorporation by reference of the Proxy Statement in Part III of such report. As required by Rule12b-15 promulgated under the Securities Exchange Act of 1934, as amended, our Chief Executive Officer and Chief Financial Officer are providing Rule 13a-14(a) certifications dated April26, 2013 in connection with this Form10-K/A. No other information in the original filing is amended hereby, and this Form 10-K/A does not otherwise reflect events occurring after the original filing date of March29, 2013. The Registrant, iParty Corp, has postponed its 2013 Annual Meeting of Stockholders because of the pending merger transaction described below. On March 1, 2013, iParty Corp. entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company, Party City Holdings Inc., a Delaware corporation (“Party City”), and Confetti Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Party City (“Merger Sub”).Pursuant to the terms of the Merger Agreement, Merger Sub will be merged with and into iParty Corp., with iParty Corp. being the surviving corporation, becoming a wholly-owned subsidiary of Party City (the "Merger") and (i)each share of Common Stock of the Company (the "Common Stock") will be converted into the right to receive $0.45; (ii)each share of SeriesB Convertible Preferred Stock of the Company (the "SeriesB Stock") will be converted into the right to receive 100% of its liquidation preference of $20.00 per share; (iii)each share of SeriesC Convertible Preferred Stock of the Company (the "SeriesC Stock") will be converted into the right to receive 100% of its liquidation preference of $20.00 per share; (iv)each share of SeriesD Convertible Preferred Stock of the Company (the "SeriesD Stock") will be converted into the right to receive 100% of its liquidation preference of $20.00 per share; (v)each share of SeriesE Convertible Preferred Stock of the Company (the "SeriesE Stock") will be converted into the right to receive the greater of: (A)100% of its liquidation preference of $3.75 per share and (B)$0.45 per each SeriesE Common Equivalent Share, which is currently set at 10.359 shares of Common Stock for each share of SeriesE Stock or $4.66 per share of Series E Stock, and; (vi)each share of SeriesF Convertible Preferred Stock of the Company (the "SeriesF Stock", and collectively with the SeriesB Stock, SeriesC Stock, SeriesD Stock and SeriesE Stock, the "Preferred Stock") will be converted into the right to receive the greater of (A)100% of its liquidation preference of $4.375 per share and (B)$0.45 per each SeriesF Common Equivalent Share, which is currently set at 10.367 shares of Common Stock for each share of SeriesF Stock or $4.67 per share of Series F Stock (collectively, the "Merger Consideration"), in each case, payable net to the selling stockholders in cash, without interest thereon, and less any required withholding taxes. Many of the required disclosures set forth in this Amendment No.1 provide information as of December29, 2012, and with respect to the fiscal year then ended. If the Merger is completed, certain of the director and executive officer compensation and other disclosures herein would be rendered moot as to future periods. The effects of the Merger Agreement and the Merger on our directors and executive officers are set forth in the definitive proxy statement which we have filed with the SEC and delivered to stockholders to seek their adoption and approval of the Merger Agreement and the transactions contemplated thereby, including the Merger. The information in this Amendment No.1 should be considered in light of such further disclosure. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors of iParty The following table sets forth the name and age of each of our directors, his position with us, and the period during which he has served as a director. Each of our currently serving directors is a nominee for reelection as a director at the meeting. Name Age Position Director Since Sal V. Perisano 62 Chairman of the Board, Chief Executive Officer Daniel I. DeWolf 56 Director Frank W. Haydu III 65 Director Martin Hernon 64 Series C Director Joseph S. Vassalluzzo 65 Director Sal V. Perisano, age 62, has served as a director of iParty since 1998 and its Chief Executive Officer since 1999. Mr.Perisano served as Chairman of the Board and President of The Big Party Corporation from 1992 to 1998, and continued serving as a director until 2000. In 1981, he co-founded Videosmith, which became a leading video retailer in the Boston area. In 1989, Videosmith was sold to a publicly traded company called Xtravision PLC, which owned 250 stores throughout the U.K. and Ireland. Mr.Perisano stayed on as a director and was later named Chief Executive Officer of the parent company, which was subsequently acquired by Blockbuster Video. Mr.Perisano holds a bachelor’s degree from Boston College and a master’s degree from Harvard University. The Company believes that Mr. Perisano’s position as our chief executive officer gives him the qualities and skills to serve as a director. Mr.Perisano is married to Ms.Dorice Dionne, who is employed by iParty as its Senior Vice President, Merchandising and Marketing. Daniel I. DeWolf, age 56, has served as a director of iParty since 2003. In March2004, Mr.DeWolf is a Member of the corporate practice in the New York office and Co-Chair of the Venture Capital and Emerging Company Practice Group of the law firm of Mintz, Levin, Cohen, Ferris, Glovsky, and Popeo PC. Mr.DeWolf is also a Co-Founder and Managing Director of Dawntreader Ventures, an early stage venture capital firm, and an adjunct professor at the New York University Law School, where he teaches venture capital law. From 1999 to 2003, Mr.DeWolf was Head of Venture Capital Funds for SoundView Technology Group. Prior to joining SoundView, Mr.DeWolf was a Partner and then Of Counsel with the law firm of Cahmy, Karlinsky& Stein LLP (“CKS”) in New York City. Mr.DeWolf established the Corporate and Securities Practice Group at CKS in 1994 and was the Head of that firm’s New Media and E-Law Practice Group. Mr.DeWolf has over 30 years of corporate transactional experience and has been an advisor to many early and developmental stage companies. Mr.DeWolf is a graduate of the University of Pennsylvania as well as the University of Pennsylvania School of Law. Mr.DeWolf currently serves as a director of various privately-held companies, including HNW,Inc., WebThriftStore, and Visible World. The Company believes that Mr.DeWolf’s diversified background in capital finance and legal and regulatory matters give him the qualities and skills to serve as a director. Frank W. Haydu III, age 65, has served as a director of iParty and Chairman of our Audit Committee since November2003. Mr.Haydu is a professional director and consultant to public and private businesses. Mr.Haydu currently serves as a director and Chairman of the Board of Zalicus,Inc., a public company, and several private companies. From 2001 until 2005, Mr.Haydu served as a Managing Director of Valuation Perspectives,Inc., a financial services consulting practice, and from 2005 until 2009, he served in a consulting capacity at Source Precision Medicine, a life sciences medical supplier. Mr.Haydu holds a Bachelor of Arts degree in economics from Muhlenberg College. The Company believes that Mr.Haydu’s broad based experience in business and finance, including his extensive background in business consulting and management, gives him the qualities and skills to serve as a director. 1 Mr. Hernon, age 64, has served as a director of iParty since November 2012.Mr. Hernon has been a partner at Boston Millennia Partners since its founding in 1997.Mr. Hernon was formerly a Principal at Boston Capital Ventures.Previous to this position, he was Assistant General Counsel for Lifetime Corporation, an alternate site healthcare services business listed on the NYSE, responsible for securities law matters and mergers and acquisitions.He was also a corporate attorney at Warner & Stackpole LLP focusing on emerging growth companies. Mr. Hernon is the designee of the Series C Stock, and the Company believes that his broad based experience in business and his legal background,gives him the qualities and skills to serve as a director. Joseph S. Vassalluzzo, age 65, has served as a director of iParty since 2004. Since February2006, he has served as the Non-executive Chairman of Federal Realty Investment Trust, a publicly held REIT, and a member of its Nominating and Corporate Governance Committee and Compensation Committee. From 2000 to 2005, Mr.Vassalluzzo served as Vice Chairman of Staples,Inc., in which capacity he was responsible for Staples’ store growth, both domestic and abroad, oversaw Staples’ corporate environmental initiatives and legal department, and was responsible for its merger and acquisition activities worldwide. He first joined Staples,Inc. in 1989 as its Executive Vice President, Growth& Support Services. He was named Executive Vice President, Global Growth and Development of Staples,Inc. in 1993, was promoted to President, Staples Realty& Development in 1997, and was further promoted to Vice Chairman of Staples,Inc. in 2000. Before joining Staples, Mr.Vassalluzzo held executive positions at American Stores Co., Acme Supermarkets, Mobil Corp. and Amerada Hess Corp. Mr.Vassalluzzo currently serves as an independent director, member of the Nominating and Corporate Governance Committee, member of the Compensation Committee, and Non-executive Chairman of the Board of Federal Realty Investment Trust, a publicly-held REIT. He also serves as an independent director, member of the Finance Committee, Chairman of the Compensation Committee and Non-executive Lead Director of Life Time Fitness,Inc. Previously, Mr.Vassalluzzo served as an independent director and member of the Compensation, Audit and Real Estate Committees of Commerce Bancorp.,Inc. Mr.Vassalluzzo holds a B.S. degree in Marketing from Pennsylvania State University and an M.B.A. from Temple University. The Company believes that Mr. Vassalluzzo’s broad based experience in business, including his extensive experience in retail businesses, such as his tenure as Vice Chairman of Staples,Inc., and in real estate matters, gives him the qualities to serve as a director of the Company. Executive Officers of iParty The following sets forth our current executive officers, their ages, the positions and offices held by each person, and the year each person first served as an executive officer of iParty. Mr. Perisano’s background is summarized above under section titled “Directors of iParty” above. Dorice P. Dionne, age 61, has been iParty’s Senior Vice President, Merchandising and Marketing since April 1999. She co-founded The Big Party Corporation with her husband, Sal Perisano, in 1992 in Boston. She served as chief merchant and creative director of The Big Party and has been involved in the party retailing industry since 1985. She is a graduate of Boston College. David E. Robertson, age 63, has served as iParty’s Chief Financial Officer since April 2007. From January 2005 until April 2007, Mr. Robertson was employed as a private accounting consultant, primarily in the area of Sarbanes-Oxley compliance, for a variety of public and private companies. From 1999 to 2005, Mr. Robertson served as Vice President and Chief Financial Officer of Kitchen Etc. Inc., a specialty (cooking and dining) retailer, headquartered in Exeter, New Hampshire, which filed for Chapter 11 bankruptcy protection in 2004. From 1996 to 1999, he established and operated a professional services firm based in Nashua, New Hampshire. From 1985 to 1996, he held a variety of positions in the audit, accounting, and financial operations of Lechmere, Inc. From 1980 to 1985, Mr. Robertson worked as an audit and accounting manager at Zayre Corp. (now TJX Companies). From 1975 to 1979, he was employed in the audit division of Ernst & Young. Mr. Robertson is a Certified Public Accountant. He holds a bachelor’s degree from Harvard College, and a master’s degree from Northeastern University. Section 16(a) Beneficial Ownership Reporting Compliance No person who, during the fiscal year ended December29, 2012, was a director, officer or beneficial owner of more than ten percent of our common stock (which is the only class of our securities registered under Section12 of the Exchange Act), failed to file on a timely basis, reports required by Section16 of the Exchange Act during the most recent fiscal year. The foregoing is based solely upon our review of Forms 3 and 4 during the most recent fiscal year as furnished to us under Rule16a-3(d)under the Exchange Act, and Forms 5 and amendments thereto furnished to us with respect to our most recent fiscal year. 2 Audit Committee We have a separately-designated standing audit committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934. Our Audit Committee members are Messrs. Haydu and DeWolf, each of whomis “independent” as defined under applicable rules of the SEC and the NYSE MKT. Our Board of Directors has also determined that each of Messrs. Haydu and DeWolf is an “audit committee financial expert” as defined by applicable regulations promulgated by the SEC pursuant to Section 407 of the Sarbanes-Oxley Act. Code of Conduct We have adopted a written code of business conduct and ethics that applies to all our directors, officers and employees, a copy of which is located on the Investor Relations page of our website which is located at www.iparty.com.We intend to disclose any amendments to, or waivers from, our code of business conduct and ethics on that same page of our website. ITEM 11.EXECUTIVE COMPENSATION SUMMARY COMPENSATION TABLE The following table summarizes the compensation earned during 2010, 2011 and 2012 by our Chief Executive Officer, Chief Financial Officer and other executive officers that received total compensation during 2012 in excess of $100,000. NameandPrincipal Position Year Salary Bonus Option Awards NonEquity IncentivePlan Compensation AllOther Compensation Total Sal V. Perisano, $ $
